This claim is based upon a certain warrant issued by the Auditor of Public Accounts, July 2, 1915, to E. C. Perkins in the sum of $500.00, which warrant was countersigned by the State Treasurer and on the third day of July, 1915, the said warrant which was issued to E. C. Perkins was presented to the claimant and by it cashed and forwarded in due course to the State Treasurer for collection. Payment was refused by the State Treasurer. It appears to this Court that refusal was made by the State Treasurer upon reasonings set forth in the case of Fergus, et al v. Andrew Russel, et al, 270 Ill. 304. It is the opinion of this Court that under said decision 'there is no legal liability on the part of the State; however, as it appears that this warrant was cashed in good faith when presented to the claimant bank, that claimant had no reason to believe that there was anything unusual about the transaction and with the desire on the part of the Court to preserve full faith and credit so far as practical as to vouchers and the warrants of the State of Illinois, the Court recommends an appropriation by the Legislature in behalf of the claimant in the sum of $500.00, the amount of the face of the warrant in question.